Citation Nr: 0928649	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-04 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected diabetes mellitus, type 2 prior 
to August 15, 2006.

2.  Entitlement to an increased evaluation for service-
connected diabetes mellitus, type 2, currently evaluated as 
20 percent disabling, after August 15, 2006.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type 2, or as due to herbicide.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to June 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO). 

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, type 2, or as due to herbicide exposure is 
addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that prior to August 
15, 2006, the Veteran's diabetes mellitus, type 2 was 
manifested by symptoms requiring a restricted diet only.

2.  The medical evidence of record shows that after August 
15, 2006, the Veteran's diabetes mellitus, type 2 was 
manifested by symptoms requiring a restricted diet and an 
oral hypoglycemic agent.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for diabetes mellitus, type 2, prior to August 15, 
2006, have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  

2.  The criteria for an increased evaluation in excess of 20 
percent for diabetes mellitus, type 2, after August 15, 2006, 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims for initial and 
increased evaluations for service-connected diabetes 
mellitus, type 2, in Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and initial disability rating and 
effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  

Thus, VA's duty to notify in this case has been satisfied via 
the June 2006 and December 2007 letters which notified the 
Veteran of his entitlement amount and payment start date. 
 Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007).  Moreover, since VA's notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection, the Board also finds that VA does not run afoul 
of the Court's holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Moreover, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209) (holding that 
although Veterans Claims Assistance Act of 2000 notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).

All identified and available service treatment records, VA 
treatment records, and private treatment records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Once service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2008).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2008).

The primary concern in a claim for an increased evaluation 
for a service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for diabetes mellitus, type 2 was granted 
by a July 2006 rating decision and a 10 percent evaluation 
was assigned under 38 C.F.R. §  4.119, Diagnostic Code 7913, 
effective February 28, 2006.  In August 2006, the Veteran 
filed a notice of disagreement to the July 2006 rating 
decision.  By a December 2007 statement of the case and 
rating decision, the RO increased the evaluation of diabetes 
mellitus, type 2 to 20 percent disabling, effective August 
15, 2006.  

Under Diagnostic Code 7913, assignment of a 10 percent 
evaluation is warranted for diabetes mellitus that is 
manageable by restricted diet only.  A 20 percent evaluation 
is warranted for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A 60 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Finally, a 100 percent 
evaluation is warranted for diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Initial evaluation in excess of 10 percent, prior to August 
15, 2006

Service treatment records dated in January 1963 through June 
1967 are negative for any complaints, diagnoses, or 
treatments for diabetes mellitus, type 2.

Post-service, a letter from a private physician dated in 
February 2006 indicated a diagnosis of diabetes mellitus, 
type 2.  A physician's statement dated in July 2006 indicated 
that the Veteran's diabetes mellitus, type 2 was manageable 
by restricted diet only, and that he had no complications 
that were directly due to his diabetes mellitus, type 2.  

The medical evidence of record does not support an initial 
evaluation in excess of 10 percent for the Veteran's diabetes 
mellitus, type 2 prior to August 15, 2006.  A 10 percent 
evaluation is warranted for diabetes mellitus that is 
manageable by restricted diet only.  The July 2006 
physician's statement indicated that the Veteran's diabetes 
mellitus, type 2, was manageable by restricted diet only.  A 
20 percent evaluation is warranted for diabetes mellitus 
requiring insulin and a restricted diet, or; an oral 
hypoglycemic agent and a restricted diet.  The evidence of 
record does not show that the Veteran's diabetes mellitus, 
type 2, required insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  Moreover, the July 
2006 physician's statement indicated that the Veteran had no 
complications that were directly due to his diabetes 
mellitus, type 2.  Therefore, the Veteran is not entitled to 
an initial evaluation in excess of 10 percent prior to August 
15, 2006.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  

Evaluation in excess of 20 percent, on and after August 15, 
2006

A physician's statement dated in August 2006 indicated that 
the Veteran's diabetes mellitus, type 2 required either 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  It was again indicated that the 
Veteran had no complications that were directly due to his 
diabetes mellitus, type 2.  

The evidence of record does not support an increased 
evaluation in excess of 20 percent for the Veteran's diabetes 
mellitus, type 2 after August 15, 2006.  First, as discussed 
above, the August 2006 physician's statement indicated that 
the Veteran's diabetes mellitus, type 2 required either 
insulin and a restricted diet, or oral hypoglycemic agent and 
a restricted diet, and it was again indicated that he had no 
complications that were directly due to his diabetes 
mellitus, type 2.  Accordingly, a 20 percent evaluation for 
diabetes mellitus type 2 is warranted after August 15, 2006, 
but no more.  After August 15, 2006, the record is negative 
for any indication that diabetes mellitus, type 2 requires 
regulation of activities in addition to a restricted diet, 
insulin, and/or an oral hypoglycemic agent.  Therefore, a 
rating in excess of 20 percent on and after August 15, 2006 
is not warranted.

Extraschedular

Evaluating a disability using either the corresponding or 
analogous diagnostic codes contained in the Schedule is 
generally sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO 
or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 
(2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria 
found in the Schedule for that disability.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 
66749 (1996) (when service-connected disability affects 
employment "in ways not contemplated by the rating 
schedule[,]" § 3.321(b) (1) is applicable).   

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render inadequate 
the rating assigned for his diabetes mellitus, type 2.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are congruent with the disability picture 
represented by the assigned rating, as they reasonably 
describe his disability level and symptomatology for the 
rating periods in question.  While a higher disability rating 
is available under Diagnostic Code 7913, the Veteran did not 
meet the criteria for the next highest rating either prior to 
or after August 15, 2006.  With respect to the period prior 
to August 15, 2006, the evidence of record showed  diabetes 
mellitus, type 2, was manageable by restricted diet only.  
With respect to the period after August 15, 2006, the record 
is negative for any indication that his diabetes mellitus, 
type 2 requires regulation of activities in addition to a 
restricted diet, insulin, and/or an oral hypoglycemic agent.  
Therefore, a schedular evaluation is adequate and no referral 
is required.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Thus, based on the evidence of record, the Board finds that 
no part of the Veteran's disability picture, based on the 
evidence of record with respect to his diabetes mellitus, 
type 2, can be characterized as an exceptional case, so as to 
render the schedular evaluations inadequate.  The threshold 
determination for a referral for extraschedular consideration 
was not met with respect to the Veteran's diabetes mellitus, 
type 2, and consequently, the Board finds that he is not 
entitled to referral for an extraschedular rating for that 
disorder.  Thun, 22 Vet. App. at 115.

Because the objective medical evidence of record does not 
reflect objective clinical results meriting an initial 
evaluation greater than 10 percent for service-connected 
diabetes mellitus, type 2, prior to August 15, 2006, or in 
excess of 20 percent beginning August 15, 2006, the 
preponderance of the evidence is against the Veteran's claim.  
Fenderson, 12 Vet. App. at 126.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for diabetes 
mellitus, type 2, prior to August 15, 2006, is denied.  

An evaluation in excess of 20 percent for diabetes mellitus, 
type 2, on and after August 15, 2006, is denied.


REMAND

The Veteran is seeking service connection for hypertension, 
as secondary to service-connected diabetes mellitus, type 2.  
After reviewing the claims file, the Board concludes that 
additional development is necessary in order to comply with 
VA's duty to notify and assist the Veteran.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2008).  

By a July 2006 rating decision, the RO denied service 
connection for hypertension and granted service connection 
for diabetes mellitus, type 2.  In various statements in 
support of his claim, the Veteran asserted that the onset of 
his diabetes mellitus, type 2 occurred prior to the onset of 
his hypertension, and that it was his diabetes that caused 
his hypertension.  

The earliest medical evidence of record of hypertension at 
the time of the July 2006 rating decision was contained in VA 
treatment records dated in May 2004.  Specifically, during a 
May 2004 examination, the Veteran's blood pressure was 182 
over 106, and a diagnosis of hypertension was noted.  The 
earliest evidence of record of diabetes mellitus, type 2 at 
the time of the July 2006 rating decision was contained in a 
private physician's statement dated in February 2006.  
Specifically, the physician stated "[the Veteran] has the 
following [diagnosis]: [diabetes] type II." 

During a May 2008 VA examination in connection with the 
Veteran's claim for service connection for hypertension, 
after reviewing the claims file and conducting an 
examination, the examiner diagnosed hypertension.  The 
examiner opined 

"[t]he [Veteran's hypertension] is not 
caused by or a result of [a service-
connected] disability.  [The Veteran] was 
[diagnosed] with this [two] plus years 
before diabetes was [diagnosed] [...] not 
related to [diabetes mellitus, type 2] 
because it began before diabetes was 
[diagnosed][...][m]ost likely from age and 
[hypertension medication]." 

Evidence has been associated with the claims file since the 
most recent adjudication of the Veteran's claim in September 
2008 without a waiver of the agency of original jurisdiction, 
the RO.  This evidence includes hematology and chemistry 
laboratory results dated in February 2002.  This evidence 
indicates that diabetes mellitus, type 2, may have been 
diagnosed as early as February 2002.  As the May 2008 VA 
examiner's negative nexus opinion was based in part on the 
fact that the Veteran's diagnosis of hypertension preceded 
his diagnosis of diabetes mellitus, type 2, the claim must be 
remanded to the RO for adjudication in light of the evidence 
received since September 2008. 

Accordingly, the case is remanded for the following actions:

1.  The RO must review any additional 
evidence, to include any evidence 
received without a waiver of RO 
consideration following the January 2008 
VA Form 9 perfecting the issue of 
entitlement to service connection for 
hypertension, as secondary to service-
connected diabetes mellitus, type 2.  

2.  The RO must schedule a VA examination 
to ascertain the etiology of the 
Veteran's hypertension.  The claims file 
must be made available to and reviewed by 
the examiner, to include the additional 
evidence received by the Board since 
September 2008.  All tests or studies 
necessary to make this determination must 
be ordered.  Thereafter, based upon 
review of the Veteran's service and post-
service treatment records, the examiner 
must provide an opinion as to whether any 
hypertension found is related to his 
military service or to a 
service-connected disorder, to include 
diabetes mellitus, type 2.  The examiner 
must also state whether any hypertension 
found is aggravated by a 
service-connected disorder, to include 
diabetes mellitus, type 2.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After completing the actions 
requested above, the RO must readjudicate 
the claim on appeal.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


